DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 6-8, 12, 15-16, and 20 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed July 27, 2021 overcomes the following objection/rejection(s) from the last Office Action of April 30, 2021
Objections to the specification for minor informalities

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues, “the combination neither teaches nor suggests the expressly recited features of forming, from the first image and the second image, a panoramic image, the first image placed within the panoramic image according to a position of the first set of points on the two-dimensional geometrical shape, the second image placed in the panoramic image according to a position of the second set of points on the two-dimensional geometrical shape, as in claim 1 (remarks, 9-10).”
(Paragraph 0007, “The model of the subject's teeth may be a 3D volumetric model or a panoramic image.”). Further, the purpose of Elbaz’s invention is to generate a model of a subject’s teeth (abstract; paragraph 0008, “The generated mode may be a 3D volumetric model or a panoramic image.”). Thus, one can gather the model that is create of the subject’s teeth can be a panoramic image that is formed (paragraph 0170, “3D reconstruction of the tooth data may be reconstructed by an algorithm combining several (e.g., multiple) 2D images using the any of the internal feature imaging”). Additionally, Elbaz further discloses stitching images together in order to form a panoramic image (paragraph 0118, “FIG. 9A illustrates one example of an overlay of the penetration images in on a 3D surface model of the teeth, showing the image penetration panorama (in which penetrating images are stitched together to form the panorama);” see figure 9A as a panoramic image of a patient’s jaw). Further, as cited in the previous office action, location information in the form of coordinates is obtained from the scans taken (Paragraph 0179, “Correcting the coordinate system of each scan in this manner (for example, in x, y and z position, and orientations angles) may allow images in different modalities to be tightly registered relative to each other, regardless of how the scanner is manipulated by the user.”). Though this coordinate system can be used to combine information across multiple modalities (paragraph 0013), it also can be used to create the panoramic model (paragraph 0013, “forming a 3D model of the tooth… using the 3D surface model and the plurality of images”). The coordinate system allows for the multiple images to be combined into one panoramic image (paragraph 0172, “Typically, all three types of data (surface, color, volumetric, etc.) are interconnected by the same coordinate system, as already described above”). Thus, Elbaz further discloses the first image placed within the panoramic image according to a position of the first set of points on the two-dimensional geometrical shape, the second image placed in the panoramic image according to a position of the second set of points on the two-dimensional geometrical shape. 
Additionally, Ge further discloses aligning features (displayed as points) within images, in order to create a cohesive image (column 4, line 30, “FIG. 3 illustrates a first feature overlapping a second feature according to an exemplary embodiment of the present disclosure.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-7, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0028065 to Elbaz et al. (hereinafter Elbaz), and further in view of U.S. Patent No. 8,428,335 to Ge et al. (hereinafter Ge).
Regarding independent claim 1, Elbaz discloses a computer-implemented method (Abstract, “Methods and apparatuses for generating a model of a subject's teeth.”) comprising:
identifying, using the boundary identification model, a first boundary feature within a first image in a set of images (Paragraph 0177, “a contour line method may be used in which a first (e.g., air-enamel) boundary is given from the 3D surface capture, and then, by finding the edges of regions in the 2D penetrating image”), wherein the set of images comprises a panoramic view of a scene (Paragraph 0007, “The model of the subject's teeth may be a 3D volumetric model or a panoramic 
image.”);
Elbaz fails to explicitly disclose as further recited, however Ge discloses further comprising: 
identifying, using the boundary identification model, a second boundary feature within a second image in the set of images (Figure 3, feature 2, column 7, line 50, “and the boundaries of Features 1 and 2 are made up of a series of sequential line segments each having distinct end points.”);
selecting, within the first boundary feature, a first set of points (Figure 3, feature 1, column 9, line 61, “Using crossing point P of FIG. 7 as an example, the intermediate points forming the two inward routes to point P are point A of Feature 1 and point B of Feature 2. These points form the line segments AP and BP, respectively” );
selecting, within the second boundary feature, a second set of points (Figure 3, feature 2, column 9, line 61, “Using crossing point P of FIG. 7 as an example, the intermediate points forming the two inward routes to point P are point A of Feature 1 and point B of Feature 2. These points form the line segments AP and BP, respectively”);
determining a set of parameters of a two-dimensional geometrical shape (column 12, line 4, “Once the first list of features is obtained in Step 102, the software may control the imaging device to obtain a second list of features (Step 106) and the software may define or calculate the boundaries of each feature in the second list, and any holes formed thereby, in terms of discrete line segments.”), the two-dimensional geometrical shape including the first set of points and the second set of points (Figure 3, features 1 and 2; column 5, line 7, “As used throughout the remainder of this disclosure, the term "feature" can be defined as any shape formed on or by at least a portion of an item being examined;” column 7, line 49, “shown in FIG. 3, Feature 1 crosses Feature 2 at two crossing points (points P and Q)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ge in order to form combined feature boundaries of multiple overlapping features when an area of interest extends across multiple fields of view (abstract; column 1 lines 44-46).
Elbaz in the combination further discloses forming, from the first image and the second image, a panoramic image (Paragraph 0007, “The model of the subject's teeth may be a 3D volumetric model or a panoramic image.”), the first image placed within the panoramic image according to a position of the first set of points on the two-dimensional geometrical shape, the second image placed in the panoramic image according to a position of the second set of points on the two dimensional geometrical shape (Paragraph 0179, “Correcting the coordinate system of each scan in this manner (for example, in x, y and z position, and orientations angles) may allow images in different modalities to be tightly registered relative to each other, regardless of how the scanner is manipulated by the user.”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Elbaz in the combination further discloses wherein the set of images is arranged randomly (Paragraph 0184, “For example, scanning procedure (time sharing and sequence) may be varied per case and the system may automatically optimize the scanning resources so as to get high-quality scans and/or more complete reconstructions.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Ge in the combination discloses wherein the first set of points comprises three points evenly spaced along the first boundary feature (Figure 3, abstract, “A method of forming a combined feature boundary based on boundaries of first and second overlapping features includes dividing the boundaries of the first and second overlapping features into line segments of known shape, identifying crossing points formed by the line segments;” Column 8, line 1, “into boundaries comprising line segments with end points defined by parametric coordinates, can be explained with respect to Features 1 and 2 illustrated in FIG. 3.”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Elbaz in the combination fails to explicitly disclose wherein the two-dimensional geometrical shape comprises a portion of a circle. However, Elbaz in the combination discloses “Along with the surface 3D model, showing the outer shape of the tooth, this information may be used to provide a model of the tooth and the overall lesion (paragraph 0194).” Additionally, the images of a patient’s teeth within their jaw, would form nearly an arc being part of a circle. It would be obvious to one having ordinary skill in the art at the time of the invention to use a variety of geometrical shapes rather than just a tooth shape.
(paragraph 0240, “The techniques may be implemented in computer programs executing on programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and nonvolatile memory and/or storage elements), and suitable input and output devices. Program code is applied to data entered using an input device to perform the functions described and to generate output information.”).
Regarding dependent claim 10, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 11, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 
Regarding dependent claim 12, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly. 
Regarding dependent claim 13, the rejection of claim 7 is incorporated herein. Additionally, Elbaz in the combination further discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system (paragraph 0240, “The techniques may be implemented in computer programs executing on programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and nonvolatile memory and/or storage elements), and suitable input and output devices. Program code is applied to data entered using an input device to perform the functions described and to generate output information.”), and wherein the stored program instructions are transferred over a network from a remote data processing system (Paragraph 0237, “With the exception of the input devices and the display, the other components need not be at the same physical location. Thus, for example, portions of the file storage system could be connected over various local-area or wide-area network media, including telephone lines. Similarly, the input devices and display need not be at the same location as the processor,”).
Regarding dependent claim 14, the rejection of claim 7 is incorporated herein. Additionally, Elbaz in the combination further discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system (paragraph 0240, “The techniques may be implemented in computer programs executing on programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and nonvolatile memory and/or storage elements), and suitable input and output devices. Program code is applied to data entered using an input device to perform the functions described and to generate output information.”), and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable (Paragraph 0237, “With the exception of the input devices and the display, the other components need not be at the same physical location. Thus, for example, portions of the file storage system could be connected over various local-area or wide-area network media, including telephone lines. Similarly, the input devices and display need not be at the same location as the processor”).
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Elbaz in the combination further discloses a computer system comprising one or more processors (figure 1B, element 113), one or more computer- readable memories (figure 1B, element 115, paragraph 0149, “As shown in FIG. 1B the one or more processors 113 may include or may be coupled with a memory 115 for storing scanned data (sur face data, internal feature data, etc.).”), and one or more computer-readable storage devices (paragraph 0231, “These peripheral devices typically include a storage subsystem 506 (memory subsystem 508 and file storage subsystem 514),”), and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (paragraph 0240, “The techniques may be implemented in computer programs executing on programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and nonvolatile memory and/or storage elements), and suitable input and output devices. Program code is applied to data entered using an input device to perform the functions described and to generate output information.”).
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 19, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 
Regarding dependent claim 20, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly. 

Claims 2, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz and Ge as applied to claims 1, 7 and 15 respectively above, and further in view of U.S. Patent No. 9,739,783 to Kumar et al. (hereinafter Kumar).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Elbaz and Ge in the combination as a whole, fail to explicitly disclose further comprising: training, using a set of training images, the boundary identification model, an image in the set of training images comprising an annotated boundary feature.
However, Kumar discloses, further comprising: training (Column 8, line 48, “the computer determines the presence or absence of the target cell using a software module configured with a trained convolutional neural network (CNN).”), using a set of training images, the model, an image in the set of training images comprising an annotated boundary feature (Column 9, line 49, “In some embodiments, the identification comprises a training step. In some embodiments, the identification comprises supervised learning. In some embodiments, the identification comprises using a labeled training data base.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kumar in order to develop a device and system to diagnose and characterize disease in patients (abstract). 
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 

Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elbaz and Ge as applied to claims 1, 7, and 15 respectively above, and further in view of a machine translation of WO 2015/165222 to Shim et al. (hereinafter Shim).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Elbaz and Ge in the combination as a whole fail to explicitly disclose 
Shim discloses wherein the first image and the second image comprise non-overlapping portions of the panoramic view of the scene (Abstract, “synthesizing the target background image, the target foreground image, the first non-overlapping image and the second non-overlapping image to obtain a target panoramic image having high resolution.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shim in order to acquire a panoramic image with high resolution (abstract). 
Regarding dependent claim 9, the rejection of claim 7 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668